Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 10

TO

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 10 TO RECEIVABLES PURCHASE AGREEMENT dated as of March 12,
2010 (this “Amendment”) is entered into among AVISTA RECEIVABLES CORP. (the
“Seller”), AVISTA CORPORATION (the “Servicer”), RANGER FUNDING COMPANY LLC
(formerly known as Receivables Capital Company LLC) (the “Conduit Purchaser”)
and BANK OF AMERICA, N.A., as “Committed Purchaser” (in such capacity, the
“Committed Purchaser”) and as “Administrator” (in such capacity, the
“Administrator”) under the Receivables Purchase Agreement defined below.
Capitalized terms used herein but not defined herein shall have the meanings
provided in such Receivables Purchase Agreement.

W I T N E S S E T H

WHEREAS, the Seller, the Servicer, the Conduit Purchaser, the Committed
Purchaser and the Administrator are parties to that certain Receivables Purchase
Agreement dated as of May 29, 2002 (as amended, supplemented or otherwise
modified from time to time, the “Receivables Purchase Agreement”); and

WHEREAS, the Seller, the Servicer, the Conduit Purchaser, the Committed
Purchaser and the Administrator have agreed to amend the Receivables Purchase
Agreement on the terms and conditions hereafter set forth;

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller, the Servicer, the Conduit Purchaser, the Committed
Purchaser and the Administrator hereby agree as follows:

SECTION 1. Amendment. Subject to the fulfillment of the condition precedent set
forth in Section 2 below, the Receivables Purchase Agreement is hereby amended
as follows:

1.1 Section 1.01 of the Receivables Purchase Agreement is amended and restated
in its entirety to read as follows:

(b) Commitment to Purchase; Limits on Purchasers’ Obligations. Upon the terms
and subject to the conditions of this Agreement, from time to time prior to the
Termination Date, Seller may request that Administrator, for the benefit of
Purchasers, purchase from Seller an undivided ownership interest in the Pool
Assets (each being a “Purchase”) and Conduit Purchaser may, in its sole
discretion, fund each Purchase. If Conduit Purchaser elects not to fund such
Purchase, each Committed Purchaser shall fund its Percentage of such Purchase,
and the Administrator, for the benefit of Purchasers, shall make such Purchase
with the proceeds of such funding by the Committed Purchasers; provided that no
Purchase shall be funded by any Purchaser if, after giving effect thereto,
either (a) the Capital after giving effect to such Purchase would exceed
$50,000,000 (the “Purchase Limit”), as such Purchase Limit may be decreased from
time to time as provided in Section 1.05, or (b) the Asset Interest would exceed
100% (the “Allocation Limit”); and provided further that each Purchase made
pursuant to this Section 1.01 shall have a purchase price of at least
$1,000,000.



--------------------------------------------------------------------------------

1.2 Article I of the Receivables Purchase Agreement is amended to add the
following new Section 1.06 at the end of such article:

SECTION 1.06. Repayment of Excess Amounts. If and to the extent there is an
Excess Amount reflected on any Daily Report, Weekly Report or Servicer Report
required to be delivered hereunder:

(i) the Seller shall pay an amount equal to such Excess Amount to the
Administrator for distribution to each Purchaser, based upon such Purchaser’s
Funded Percentage, for application to such Purchaser’s outstanding Capital; and

(ii) to the extent not paid by the Seller pursuant to clause (i) above, the
Servicer shall transfer, from amounts set aside pursuant to Section 1.03(a)(iii)
hereof, an amount equal to such Excess Amount to the Administrator for
distribution to each Purchaser, based upon such Purchaser’s Funded Percentage,
for application to such Purchaser’s outstanding Capital.

1.3 Section 4.01 of the Receivables Purchase Agreement is amended and restated
in its entirety to read as follows:

SECTION 4.01. Fees. Seller shall pay to the Administrator and the Purchasers the
fees in the amounts and at the times set forth herein and in the fee letter,
dated March 12, 2010, among the Administrator, Parent and Seller (as amended,
restated, supplemented or otherwise modified from time to time, the “Fee
Letter”).

1.4 Section 4.02(a) of the Receivables Purchase Agreement is hereby amended to
delete the phrase “or (iii) any Accounting Based Consolidation Event”
immediately following the words “Regulatory Change”.

1.5 Section 5.02(b) of the Receivables Purchase Agreement is hereby amended by
(a) deleting the word “and” now appearing at the end of clause (iii) thereof,
(b) renumbering such existing clause (iv) thereof as clause (v) and (c) adding
the following new clause (iv):

(iv) there shall be no outstanding Excess Amount (as reflected on any Daily
Report, Weekly Report or Servicer Report required to be delivered pursuant to
this Agreement); and

1.6 Section 7.01 of the Receivables Purchase Agreement is hereby amended to add
the following new subsection (l) to the end of such section:

(l) Rating Confirmation.

(i) Upon written request from the Administrator, the Parent shall (at its own
expense) obtain a rating, in form satisfactory to the Administrator, of the
facility contemplated by this Agreement (the “External Rating”) from a
nationally-recognized rating agency reasonably acceptable to the Administrator
within sixty (60) days from the date of such written request.

(ii) If the External Rating actually given by such nationally-recognized rating
agency is less than the minimum required rating (the “Minimum Required Rating”)
specified in the fee letter dated March 12, 2010 addressed to the Seller and the
Parent, then the Parent may effect a Ratings Cure (as defined below). The Parent
may effect only one such Ratings Cure prior to obtaining an External Rating that
is equal to or better than the Minimum Required Rating. If, at any time after
obtaining an

 

2



--------------------------------------------------------------------------------

External Rating that is greater than the Minimum Required Rating, the External
Rating is downgraded below the Minimum Required Rating (or the External Rating
is eliminated), the Parent may effect one additional Ratings Cure following each
such downgrade of the External Rating (or elimination of the External Rating). A
“Ratings Cure” means the satisfaction by the Parent of each of the following
conditions: (i) promptly following receipt of the External Rating, the Parent
notifies the Administrator of its intention to effect a Ratings Cure,
(ii) Parent takes, or causes the Seller to take, any actions permitted under
this Agreement and the Purchase Agreement that Parent reasonably believes would
improve the rating of the facility contemplated by this Agreement and
(iii) within thirty (30) days following receipt of the External Rating, obtains
a new external rating of the Asset Interest from the rating agency that provided
the External Rating (or, with the Administrator’s consent, from another
nationally-recognized rating agency) and the new rating is at least equal to the
Minimum Required Rating.

(iii) If the External Rating is less than the Minimum Required Rating and the
Parent fails to effect a Ratings Cure, then the Administrator may, upon notice
to the Parent, designate a Termination Date.

(iv) For the avoidance of any doubt, neither the failure of the External Rating
to be at least equal to the Minimum Required Rating nor the failure of the
Parent to effect a Ratings Cure shall constitute a Liquidation Event.

1.7 The definition of “Alternate Base Rate” set forth in Appendix A to the
Receivables Purchase Agreement is amended by amending and restated clause (a) of
such definition in its entirety to read as follows:

(a) the rate of interest most recently announced by the Administrator as its
prime rate;

1.8 The definition of “Commitment Fee” set forth in Appendix A to the
Receivables Purchase Agreement is amended and restated in its entirety to read
as follows:

“Commitment Fee” means, for each day, the amount equal to the product of (x) the
Purchase Limit (irrespective of usage) on such day, times (y) the Commitment Fee
Rate, times (z) 1/360.

1.9 The definition of “Default Ratio” set forth in Appendix A to the Receivables
Purchase Agreement is amended and restated in its entirety to read as follows:

“Default Ratio” means the ratio (expressed as a percentage) computed as of a
Cut-Off Date by dividing:

(x) the sum of (i) the aggregate Unpaid Balance of all Receivables that are more
than 91 to 120 days past invoice date thereof plus (ii) the Gross Write-off for
the month ending on such Cut-Off Date

by

(y) the aggregate amount of Sales for the month ending on the third preceding
Cut-Off Date.

 

3



--------------------------------------------------------------------------------

1.10 The definition of “Delinquency Ratio” set forth in Appendix A to the
Receivables Purchase Agreement is amended and restated in its entirety to read
as follows:

“Delinquency Ratio” means, for any Cut-Off Date, the ratio (expressed as a
percentage) computed as of such Cut-Off Date by dividing:

(x) the aggregate Unpaid Balance of all Delinquent Receivables

by

(y) the aggregate amount of Sales for the month ended on the second preceding
Cut-Off Date.

1.11 The definition of “Dilution Reserve Percentage” set forth in Appendix A to
the Receivables Purchase Agreement is amended to delete the reference therein to
“the ‘Dilution Spike’, which shall be equal to the highest average of the
Sales-Based Dilution Ratios for three successive Cut-Off Dates over the
immediately preceding twelve months, expressed as a percentage; and” and
substitute “the ‘Dilution Spike’, which shall be equal to the highest
Sales-Based Dilution Ratio during the twelve months immediately preceding any
such Reporting Date, expressed as a percentage; and” therefor.

1.12 The definition of “Earned Discount” set forth in Appendix A to the
Receivables Purchase Agreement is amended and restated in its entirety as
follows:

“Earned Discount” means for any day during any Settlement Period:

C × ER + LF

   360

where:

C = the Capital as of the end of such day,

ER = the Earned Discount Rate for such day,

LF = the Liquidation Fee, if any, for such day.

1.13 The definition of “Earned Discount Rate” set forth in Appendix A to the
Receivables Purchase Agreement is amended and restated in its entirety as
follows:

“Earned Discount Rate” means for any day during any Settlement Period:

(a) in the case of any portion of the Capital funded by a Liquidity Funding or
by a Committed Purchaser, the Daily Eurodollar Rate for such day; and

(b) in the case of any portion of the Capital funded by any Commercial Paper
Notes, the CP Rate for such Settlement Period;

 

4



--------------------------------------------------------------------------------

except, that (x) on any day during a Settlement Period when any Liquidation
Event, Unmatured Liquidation Event shall have occurred and be continuing and
(y) from and after the occurrence of the Termination Date pursuant to clause
(e) of the definition of “Termination Date”, the Earned Discount Rate for the
Capital shall mean the sum of (i) the Alternate Base Rate for such Settlement
Period plus (ii) 4.00% per annum.

1.14 The definition of “Gross Writeoffs” set forth in Appendix A to the
Receivables Purchase Agreement is amended and restated in its entirety to read
as follows:

“Gross Writeoffs” means for any period the aggregate Unpaid Balance of all
Receivables that were written off during such period.

1.15 The definition of “Regulatory Change” set forth in Appendix A to the
Receivables Purchase Agreement is amended by (i) deleting the existing clause
(b) thereof and (ii) adding the following new clause (b) and clause (c):

(b) the compliance by any Affected Party at any time with the final rule titled
Risk-Based Capital Guidelines; Capital Adequacy Guidelines; Capital Maintenance:
Regulatory Capital; Impact of Modifications to Generally Accepted Accounting
Principles; Consolidation of Asset-Backed Commercial Paper Programs; and Other
Related Issues, adopted by the United States bank regulatory agencies on
December 15, 2009, or any rules or regulations promulgated in connection
therewith by any such agency; or

(c) any change in the application to such Affected Party of any existing law,
regulation, interpretation, directive, requirement, request or accounting
principles referred to in clause (a)(i), (a)(ii), or (a)(iii) or clause
(b) above.

1.16 The definition of “Required Reserves” set forth in Appendix A to the
Receivables Purchase Agreement is amended and restated in its entirety to read
as follows:

“Required Reserves” means, on any day, an amount equal to the sum of (1) the
Yield Reserve, plus (2) the greater of (A) the Loss Reserve plus Dilution
Reserve and (B) the Minimum Reserve Floor.

1.17 The definition of “Termination Date” set forth in Appendix A to the
Receivables Purchase Agreement is amended and restated in its entirety to read
as follows:

“Termination Date” means the earliest of

(a) [RESERVED];

(b) the Purchase Termination Date;

(c) March 11, 2011;

(d) the date on which Seller terminates Purchasers’ right to make Purchases and
Reinvestments pursuant to Section 1.05; and

 

5



--------------------------------------------------------------------------------

(e) the day designated by the Administrator to the Parent as the Termination
Date as permitted under Section 7.1(l).

1.18 The definition of “Yield Reserve” set forth in Appendix A to the
Receivables Purchase Agreement is amended and restated in its entirety to read
as follows:

“Yield Reserve” means, at any time, an amount equal to the product of (i) the
Net Pool Balance at such time, times (ii) the sum of (A) the Earned Discount
Rate set forth in Paragraph (a) of the definition thereof as determined as of
the most recent Cut-Off Date, plus (B) the Servicer’s Fee Rate, plus (C) the
Program Fee Rate, plus (D) the Commitment Fee Rate, divided by (iii) 12, times
(iv) 3, times (v), the most recently calculated Turnover Rate.

1.19 Appendix A to the Receivables Purchase Agreement is amended to delete
completely therefrom the definition of “Accounting Based Consolidation Event”.

1.20 Appendix A to the Receivables Purchase Agreement is amended to add the
following new definition of “Daily Eurodollar Rate (Reserve Adjusted)” in the
appropriate alphabetical order:

“Daily Eurodollar Rate (Reserve Adjusted)” means, with respect to any date of
determination, a rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined by dividing:

(x) the Daily Eurodollar Rate for such date of determination

by

(y) 1 minus the Daily Eurodollar Reserve Percentage for such date of
determination

provided, that if a Eurodollar Rate Disruption Event shall have occurred, the
“Daily Eurodollar Rate (Reserve Adjusted)” shall in all such cases be deemed to
be equal to the Alternate Base Rate.

where:

“Daily Eurodollar Rate” means, with respect to any date of determination, the
rate per annum at which Dollar deposits in immediately available funds are
offered to the Eurodollar Office of the Administrator two Eurodollar Business
Days prior to such date of determination by prime banks in the interbank
eurodollar market at or about 11:00 a.m., New York City time for a thirty day
period.

“Daily Eurodollar Reserve Percentage” means, with respect to any date of
determination, the then maximum reserve percentage (expressed as a decimal,
rounded upward to the nearest 1/100th of 1%) prescribed by the Federal Reserve
Board for determining the maximum reserve requirements applicable to
“Eurocurrency Liabilities” pursuant to Regulation D for a thirty day period.

 

6



--------------------------------------------------------------------------------

1.21 Appendix A to the Receivables Purchase Agreement is amended to add the
following new definition of “Eurodollar Rate Disruption Event” in the
appropriate alphabetical order:

“Eurodollar Rate Disruption Event” means, for any Committed Purchaser,
notification by such Committed Purchaser to the Seller and the Administrator of
any of the following: (i) determination by such Committed Purchaser that it
would be contrary to law or the directive of any central bank or other
governmental authority to obtain United States dollars in the interbank
eurodollar market to fund or maintain its Capital, (ii) the inability of such
Committed Purchaser, by reason of circumstances affecting the interbank
eurodollar market generally, to obtain United States dollars in such market to
fund its Capital or (iii) a determination by such Committed Purchaser that the
maintenance of its Capital will not adequately and fairly reflect the cost to
such Committed Purchaser of funding such investment at such rate.

SECTION 2. Condition Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the condition precedent that the Administrator shall have
received (i) counterparts (which receipt may be by facsimile transmission) of
(x) this Amendment, executed by the Seller, the Servicer, the Conduit Purchaser,
the Committed Purchaser and the Administrator and (y) the Fee Letter (as defined
after giving effect hereto) and (ii) all fees payable on the date hereof
pursuant to the Fee Letter.

SECTION 3. Assignment; Conduit Purchaser.

3.1 Conduit Purchaser hereby irrevocably sells and assigns to the Committed
Purchaser, and the Committed Purchaser hereby irrevocably purchases and assumes
from the Conduit Purchaser, a 100% interest in the Asset Interest and all
Capital held by the Conduit Purchaser as of the date hereof.

3.2 Conduit Purchaser shall retain the right to receive all accrued and unpaid
Earned Discount and fees accrued and unpaid through the date hereof with respect
to the interests assigned pursuant to Section 3.1 hereof. From and after the
date hereof, all Earned Discount and fees accruing through the date hereof with
respect to the interests assigned pursuant to Section 3.1 hereof shall be for
the account of the Committed Purchaser.

3.3 For the avoidance of doubt, (i) the Conduit Purchaser shall continue to be a
party to the Receivables Purchase Agreement as the “Conduit Purchaser” after
giving effect to the assignment contemplated by this Section 3.1 and (ii) the
parties hereto hereby acknowledge and agree that the Conduit Purchaser has no
obligation to fund any Purchases or Reinvestments at any time.

SECTION 4. Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants that (i) this Amendment constitutes its legal,
valid and binding obligation, enforceable against such party in accordance with
its terms, (ii) before and after giving effect to this Amendment, the
representations and warranties of each such party, respectively, set forth in
Article 6 of the Receivables Purchase Agreement are true and correct in all
material respects with the same effect as if made on the date hereof, except to
the extent such representations and warranties expressly relate to an earlier
date. The Seller further represents and warrants that before and after giving
effect to this Amendment, no event has occurred and is continuing that
constitutes a Liquidation Event or an Unmatured Liquidation Event.

 

7



--------------------------------------------------------------------------------

SECTION 5. Reference to and Effect on the Receivables Purchase Agreement.

5.1 Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Purchase Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement, as amended hereby, and (ii) each reference to
the Receivables Purchase Agreement in any other Transaction Document or any
other document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Receivables Purchase Agreement
as amended hereby.

5.2 Except as specifically amended above, the terms and conditions of the
Receivables Purchase Agreement, of all other Transaction Documents and any other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect and are hereby ratified and
confirmed.

5.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrator, the
Conduit Purchaser or the Committed Purchaser under the Receivables Purchase
Agreement or any other Transaction Document or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, in each case except as specifically set forth
herein.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 8. Section Titles. The section titles contained in this Amendment are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

[THE REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective signatories thereunto duly authorized as of the date first
above written.

 

AVISTA RECEIVABLES CORP., as Seller By:  

/s/ Diane C. Thoren

Name:   Diane C. Thoren Title:   Vice President

AVISTA CORPORATION,

as Servicer

By:  

/s/ Diane C. Thoren

Name:   Diane C. Thoren Title:   Treasurer

RANGER FUNDING COMPANY LLC (formerly known as Receivables Capital Company LLC),

as Conduit Purchaser

By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President

BANK OF AMERICA, N.A.,

as Committed Purchaser and as Administrator

By:  

/s/ Jeremy Grubb

Name:   Jeremy Grubb Title:   Vice President

Signature Page to

Amendment No. 10 to Receivables Purchase Agreement